Citation Nr: 0022241	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  97-00 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable rating for osteochondroma of the 
left index finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to June 
1987 and from March 1988 to January 1992.  Service in 
Southwest Asia during the Persian Gulf War is indicated by 
the evidence of record.  

Service connection for osteochondroma of the left index 
finger was initially granted by a July 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO).

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1996 RO rating determination which denied the 
veteran's march 1996 claim of entitlement to an increased 
disability rating for his service-connected osteochondroma of 
the left index finger.  

FINDING OF FACT

The veteran's residuals of a osteochondroma of the left index 
finger are manifested by a slight enlargement of the finger 
at the metacarpophalangeal (MCP) joint, with no evidence of 
limitation of function of the finger.  Examination in 
December 1998 showed that range of motion is full and the 
veteran's grip is good.  No weakness has been identified.  


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
osteochondroma of the left index finger have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4,.71a, 
Diagnostic Code 5225 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a compensable rating for his service-
connected osteochondroma of the left index finger.

In the interest of clarity, the Board will initially review 
the factual background of this case.  The relevant law and VA 
regulations will then be discussed.  Finally, the Board will 
analyze the veteran's claim and render a decision.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (1998); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, when entitlement to compensation has 
already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  

The veteran's service medical records reflect that he injured 
his left hand during service.  He underwent excision of 
enchondroma of the left index finger in November 1991.  A 
bone graft was taken from the right iliac crest.  Upon 
separation examination in December 1991, edema and erythema 
of the left metacarpal phalangeal joint with a 1.5 cm. scar 
secondary to surgery were noted.  

A VA examination report dated May 1992 shows that the veteran 
related a history of a fracture of the left hand in 1989 and 
again in 1990.  At the time of surgery in service, he was 
found to have a chondroma in the left hand, which was 
apparently not associated with a fractured navicular.  The 
examiner noted that it appeared from the history that the 
navicular fracture healed satisfactorily, but that the 
residual discomfort and pain was because of the surgical 
removal of the chondroma which apparently was in the distal 
tip of the 2nd metacarpal bone on the thenar side.  It was 
noted that the veteran could only extend his left index 
finger to 90 degrees, but could flex it fully in the palm of 
the hand.  He noticed pain, however, if he tended to grip 
with the left hand.  He was right-handed.  The diagnosis was 
osteochondroma of the left hand with residual pain.  

In a July 1992 rating decision, service connection for 
osteochondroma of the left hand index finger (minor) was 
established, and a noncompensable rating was assigned, 
effective from February 1, 1992.  The disability was rated by 
analogy to ankylosis of the index finger under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5225.  Service connection was also 
granted for a fractured scaphoid bone of the left hand and 
for a donor site scar at the right iliac crest.  

In February 1996, the veteran filed for an increased rating.  
A VA examination was conducted in May 1996.  At that time, 
the veteran related that since his bone graft surgery due to 
his osteochondroma, he had experienced diminished dexterity 
with the left hand, such that he was unable to use it 
strenuously.  On examination, he was able to make a complete 
fist with the left hand.  The left grip was adequate.  There 
was a-well healed surgical scar on the radial surface of the 
index finger of the left, at the MCP joint.  There was no 
tenderness.  The MCP joint had full motion without pain, and 
there was no hypesthesia.  X-ray of the left hand and index 
finger showed that the soft densities were intact.  A 
sclerotic osseous lesion was identified at the base of the 
proximal phalanx of the index finger.  There was some 
apparent thickening of the cortex of the bone on the palmar 
surface.  

In June 1996, the RO confirmed and continued the 
noncompensable rating for the service-connected left index 
finger disability.  This appeal followed.

A VA X-ray in January 1997 was interpreted as showing 
previous surgical deformity to the second proximal phalanx 
region.  There was minimal bony condensation noted at the 
base of the second proximal phalanx.  There were no other 
localizing signs of bone or soft tissue abnormalities.  

The report of a VA physical examination in December 1998 
reflects that the veteran reported cold sensitivity in the 
area of the bone graft.  He also experienced sensitivity with 
activity that was repetitive or when he kept constant 
pressure on the left index finger.  In the latter case, he 
often experienced soreness and swelling in the region of the 
scar.  Typing or gripping objects for a period of time also 
caused sensitivity and pain.  Examination of the hand showed 
"very slight" enlargement at the index finger MCP joint.  
Range of motion was full and grip was good.  There was a 2 
inch well healed scar over the lateral aspect of the finger, 
extending into the hand, centered at the MCP joint.  There 
was slight tenderness over the scar.  There was no weakness.  
The impression was of sensitivity in the area of 
osteochondroma removal, left index proximal phalanx, with 
limitations as described.  Finger X-ray showed "only a bone 
island."

The RO, in a November 1999 rating determination, confirmed 
and continued the noncompensable rating for the left index 
finger disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5225.  Service connection was established for a tender scar 
of the left index finger, and a 10 percent rating was 
assigned under 38 C.F.R. § 4.18, Diagnostic Code 7804 [scars, 
superficial, tender and painful on objective demonstration].  

Relevant Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.   An evaluation of the level 
of disability present includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.49 (1999); DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1999).  

Favorable or unfavorable ankylosis of the index finger of 
either hand warrants a 10 percent evaluation.  Ankylosis is 
considered to be favorable when the ankylosis does not 
prevent flexion of the tip of the finger to within 2 inches 
(5.1 cm) of the medial transverse fold of the palm.  It is 
unfavorable when it precludes such motion.  Extremely 
unfavorable ankylosis will be rated as amputation under the 
provisions of Diagnostic Code (DC) 5153.  Ankylosis is 
considered to be extremely unfavorable when all of the joints 
of the finger are in extension or in extreme flexion, or when 
there is rotation and angulation of the bones.  38 C.F.R. 
§ 4.71a, DC 5255 (1999).  

In every instance where the schedule does not provide a zero 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1999).  

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  

When a claim is well grounded, as here, VA has a statutory 
duty to assist the veteran in the development of her claim.  
38 U.S.C.A. § 5107(a). In this case, the duty to assist has 
been met.  There is ample medical evidence eof record, 
including the report of what appears to be a thorough 
December 1998 VA examination.  The Board is aware of no 
additional evidence which may be pertinent to an informed 
decision as to this issue. 

In an Appellant's brief dated in August 2000, the veteran's 
accredited representative requested that this case be 
remanded so that a VA joints examination of the veteran be 
conducted.  The only reason stated was that the December 1998 
examination was general medical examination, not a joints 
examination.  The veteran's representative did not explain 
why the December 1998 examination was inadequate or why the 
examining VA physician was unqualified to conduct the 
examination.  The Board has not identified any necessity for 
another examination.  See 38 C.F.R. § 3.326(a) (1999).  The 
Board will therefore move on to a resolution of this issue.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Discussion

The veteran's service-connected disability of the left index 
finger is currently rated as noncompensably disabling by 
analogy to 38 C.F.R. § 4.71a, Diagnostic Code 5225 (1999) 
[ankylosis of index finger].  As discussed above, service 
connection was recently granted by the RO for the surgical 
scar of the left index finger under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 [scars, superficial, tender and painful 
on objective demonstration].  See Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994) [evaluations for distinct disabilities 
resulting from the same injury may be combined so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition].  
A 10 percent disability rating is currently assigned for the 
tender and painful scar of the left index finger.  The Board 
is not aware of any appeal as to that matter.  Accordingly, 
the Board consideration will be limited to the rating under 
Diagnostic Code 5225.

The Board has weighed the evidence of record.  The clinical 
and other probative evidence of record fails to indicate that 
the veteran suffers from ankylosis of the index finger of his 
left hand.  The December 1998 examination report indicated 
that veteran had full range of motion and a good grip.  There 
is no other evidence eof record to the effect that the finger 
is ankylosed, and the veteran doses not so contend.

The Board is of course aware of the provisions of  38 C.F.R. 
§ 4.21 (1999) [it is not expected, especially with the more 
fully described grades of disabilities, that all cases will 
show all the findings specified; findings sufficiently 
characteristic to identify the disease and the disability 
therefrom are sufficient; and above all, a coordination of 
rating with impairment of function will be expected in all 
cases].

The most recent examination report, in December 1998, notes 
that objective findings were minimal, reflecting only slight 
enlargement of the finger at the MCP joint.  The veteran had 
full range of motion and a good grip.  Additionally, it was 
noted that there was no weakness.  

The veteran's complaints during the December 1998 examination 
involved  sensitivity and pain associated with the left index 
finger region.  Tenderness at the scar site was noted by the 
examiner.  Service connection is now separately assigned for 
such symptoms.  To rate those symptoms under Diagnostic Code 
5225 would constitute prohibited pyramiding.  See 38 C.F.R. 
§ 4.14 (1999).  

In essence, the symptomatology which is currently evaluated 
under Diagnostic Code 5225 consists only of a slight 
enlargement of the finger at the MCP joint, with no evidence 
of limitation of function of the finger.  There are no 
functional limitations noted clinically in the record.  
Therefore, it is determined that the noncompensable rating 
currently assigned is appropriate, pursuant to 38 C.F.R. 
§ 4.71a, DC 5225 and 38 C.F.R. § 4.31.  

The Board has considered rating the veteran's service-
connected disability under a different Diagnostic Code.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

In this case, the Board has been unable to identify a more 
appropriate diagnostic code, and the veteran has not 
identified any.  The Board notes in passing that X-ray 
studies have not identified any degenerative changes.

With respect to possible DeLuca considerations, see 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1999), as indicated above, the 
tenderness at the scar site is separately rated.  Actual 
ascertainable functional impairment due to pain under 
Diagnostic Code 5225 has not been demonstrated.  Accordingly, 
an increased evaluation for the veteran's service-connected 
left index finger osteochondroma under 38 C.F.R. §§ 4.40, 
4.45 and/or 4.59 is not warranted.  

In summary, for the reasons and bases expressed above the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim.  An increased disability rating 
is not warranted.  


ORDER

A compensable rating for osteochondroma of the left index 
finger is not warranted.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


